DETAILED ACTION
Claims 1-5 were rejected in the Office Action mailed 09/29/2021.
Applicant filed a response 12/23/2021, amended claims 1 and 5, cancelled claim 2, and added claim 6.
Claims 1 and 3-6 are pending.
Claims 1 and 3-5 are rejected.
Claim 6 is objected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tutin et al. (CA 2771321 A1; hereinafter Tutin) in view of Hampson et al. (WO 2017/072186 A1, as filed in IDS 11/25/2019; hereinafter Hampson), taken in view of evidence by PubChem: Ammonium sulfate (hereinafter PubChem).
Regarding claim 1, Tutin teaches a binder composition comprising an aqueous mixture of Maillard reactants (Tutin, claims 1 and 5; [0057]) (i.e., aqueous bonding composition), wherein the mixture of Maillard reactants comprises at least one polycarboxylic acid, at least one of ammonia, and at least one carbohydrate source (Tutin, claim 3; [0040]; [0050]-[0051]),
wherein the mixture of Maillard reactants can include a partially reacted mixture of a source of a carbohydrate and an amine reactant (i.e., comprises modified saccharide) (Tutin, [0040]; [0052]);
i.e., dextrose), and ketohexose sugars such as fructose can be utilized (Tutin, [0043]), and wherein if a polysaccharide serves as the carbohydrate source, or is used in combination with monosaccharides, then sucrose can be utilized (Tutin, [0043]) (i.e., carbohydrate source selected from sucrose, glucose, fructose, and mixtures thereof);
and wherein an example of the mixture of Maillard reactants includes a mixture of aqueous ammonia, citric acid, and dextrose (glucose) (Tutin, [0051]).
	
Regarding claim 1, Tutin does not explicitly disclose (b) a peroxide, as presently claimed.
With respect to the difference, Hampson teaches an aqueous curable binder composition comprising a carbohydrate compound, a first cross linker and a second cross linker, and possibly a free radical initiator (Hampson, page 2, lines 13-16), 
wherein the crosslinker capable of undergoing radical polymerization may be selected from polycarboxylic acid (Hampson, page 3, lines 28-29);
wherein the binder composition may already comprise some reaction product resulting from the cross-linking between carbohydrate compound and cross linkers (i.e., modified saccharide) (Hampson, page 2, lines 16-18);
wherein the carbohydrate compound is selected from monosaccharide and/or polysaccharide (Hampson, page 2, lines 23-24), wherein most common saccharide units comprise 5 or 6 carbon atoms and they may be reducing sugars (in the aldose or ketose form) (Hampson, page 2, lines 25-27);

As Hampson expressly teaches, the one or more free radical initiator is used for initiation of the cross-linking reactions between saccharide residues and the cross-linker (Hampson, page 3, lines 32-34). Hampson further teaches upon curing, such binder composition produces a highly cross-linked binder resin which confers improved bond strength to the assembly of matter (Hampson, page 3 line 35 – page 4 line 2).
Hampson is analogous art, as Hampson is drawn to an aqueous curable binder composition (Hampson, page 2, lines 13-16), wherein the binder composition may be used to make a fiberglass mat (i.e., molded article) (Hampson, page 10, lines 24-26), wherein the composition is cured (Hampson, page 11, lines 8-11).
In light of the motivation of using the one or more free radical initiator taught in Hampson, it therefore would have been obvious to one of ordinary skill in the art to add the inorganic peroxides, organic peroxides, and/or mixtures thereof of Hampson into the binder composition of Tutin, in order to initiate the cross-linking reactions and improve bond strength to the assembly of matter, and thereby arrive at the claimed invention.

The preamble term "aqueous bonding composition" is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to 

Regarding claims 3-4, Tutin further teaches wherein a binder composition that includes a mixture of Maillard reactants can also include other ingredients such as ammonium sulfate (Tutin, [0053]), which is an inorganic sulfate salt obtained by reaction of sulfuric acid as evidenced by PubChem (i.e., inorganic acid ammonium salt).
	
Regarding claim 5, Tutin further teaches wherein the binder composition can be applied to fiberglass, e.g., glass fibers (i.e., inorganic fibers), as it is being produced and formed into a mat (i.e., molded article), and the binder-coated fiberglass mat can be heated to cure the binder composition thereby producing a finisher fiberglass mat (Tutin, [0059]).

Response to Amendment
In response to the amended specification and claim 1, and the canceled claim 2, the previous specification objections and 35 U.S.C. 112(b) rejections are withdrawn. 

In response to the amended claim 1, which recites, a modified saccharide prepared in the presence of ammonia, it is noted that neither Krause nor Rodrigues, either alone or in combination, would meet the present claims. Therefore, the previous 35 U.S.C. 102(a)(1) rejections over Krause, 35 U.S.C. 102(a)(1) rejections over Rodrigues, and 35 U.S.C. 103 rejections over Krause in view of Rodrigues, are withdrawn. However, the amendment necessitates a new set of rejections over Tutin in view of Hampson, taken in view of evidence by PubChem, as set forth above.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Tutin in view of Hampson explicitly teaches the copolymerization or crosslinking reaction between the carbohydrate compound and the carboxyl functional compound (Hampson, page 11, lines 27-30; page 13, lines 5-11), 
and subsequently the cross-linking of carbohydrate compound by radical polymerization with a second cross linker added together with radical initiator to generate the desired cross-linked material (Hampson, page 11, lines 30-34; page 13, lines 11-15);

Therefore, it would not be obvious for one of ordinary skill in the art to add the radical initiator to initiate a radical polymerization, to form linear in structure, before having any crosslinking reaction in Tutin in view of Hampson. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732